Order entered December 11, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-01092-CR

                            PRISCILLA DIANE LONG, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80161-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On November 30, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On December 10, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the November 30, 2015 order

requiring findings.

       We ORDER the reporter’s record filed as of the date of this order.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE